Exhibit 10.1

EXECUTION VERSION

VOTING AND SUPPORT AGREEMENT

This VOTING AND SUPPORT AGREEMENT (this “Agreement”), dated as of March 14,
2018, is entered into by and between SJW Group, a Delaware corporation (“SJW”)
and George Edward Moss, as Trustee for the George Edward Moss Revocable Trust
dated August 18, 1982 (“Stockholder”), a stockholder of SJW, and not in his
individual capacity.

WHEREAS, concurrently with the execution of this Agreement, SJW, Hydro Sub,
Inc., a Connecticut corporation (“Merger Sub”) and Connecticut Water Service,
Inc., a Connecticut corporation (“CTWS”), are entering into an Agreement and
Plan of Merger of even date herewith (as it may be amended from time to time,
the “Merger Agreement”);

WHEREAS, capitalized terms used but not defined in this Agreement have the
meanings ascribed thereto in the Merger Agreement;

WHEREAS, as of the date hereof, Stockholder is the beneficial owner of 1,083,980
shares of common stock, $0.001 par value, of SJW (the “Shares”) (such Shares,
together with any other Shares that are acquired by the Stockholder after the
date hereof, being collectively referred to herein as the “Covered Shares”); and

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
CTWS has required that SJW and Stockholder enter into this Agreement and, in
order to induce CTWS to enter into the Merger Agreement, SJW and Stockholder are
willing to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1. Agreements of Stockholder.

 

  (a) Voting. From the date hereof until any termination of this Agreement in
accordance with its terms, at each meeting of the stockholders of SJW however
called (and each action by written consent in lieu of a meeting) and each
postponement or adjournment thereof, Stockholder shall vote all Covered Shares
owned by Stockholder (or cause such Covered Shares to be voted) or (as
appropriate) execute written consents in respect thereof: (i) in favor of the
Share Issuance; (ii) in favor of the SJW Charter Amendment; (iii) in favor of
any proposal to adjourn or postpone the meeting to a later date, if there are
not sufficient votes to approve the Share Issuance or the SJW Charter Amendment;
(iv) in favor of any other matter considered at any such meeting of the SJW
stockholders that the SJW Board has (A) determined is necessary or desirable for
the consummation of the Merger, (B) disclosed in the Joint Proxy Statement or



--------------------------------------------------------------------------------

  other written materials distributed to all SJW stockholders and
(C) recommended that the SJW stockholders approve or adopt; (v) against any
action or agreement (including, without limitation, any amendment of any
agreement) that would result in a breach of any representation, warranty,
covenant, agreement or other obligation of SJW in the Merger Agreement;
(vi) against any SJW Takeover Proposal; and (vii) against any agreement
(including, without limitation, any amendment of any agreement), amendment of
the SJW Charter (other than the SJW Charter Amendment) or SJW Bylaws (other than
as contemplated by Exhibit A of the Merger Agreement) or other action that would
delay, postpone or discourage the consummation of the Merger. Any such vote
shall be cast (or consent shall be given) by Stockholder in accordance with such
procedures relating thereto so as to ensure that it is duly counted, including
for purposes of determining that a quorum is present and for purposes of
recording the results of such vote (or consent).

 

  (b) Proxy. Solely in the event of a failure by Stockholder to act in
accordance with Stockholder’s obligations as to voting pursuant to Section 1(a),
Stockholder hereby irrevocably (until the termination of this Agreement in
accordance with its terms) grants to and appoints SJW as Stockholder’s proxy and
attorney-in-fact (with full power of substitution), for and in the name, place
and stead of Stockholder, to represent, vote and otherwise act (by voting at any
meeting of the SJW stockholders, by written consent in lieu thereof or
otherwise) with respect to the Covered Shares regarding the matters referred to
in Section 1(a) until the termination of this Agreement in accordance with its
terms, to the same extent and with the same effect as Stockholder might or could
do under applicable Law. The proxy granted pursuant to this Section 1(b) is
coupled with an interest and shall be irrevocable until the termination of this
Agreement in accordance with its terms. Until the termination of this Agreement
in accordance with its terms, Stockholder will take such further action and will
execute such other instruments as may be necessary to effectuate the intent of
this proxy. Stockholder hereby revokes any and all previous proxies or powers of
attorney granted with respect to any of Stockholder’s Shares that may have
heretofore been appointed or granted with respect to the matters referred to in
this Section 1(b), and prior to the termination of this Agreement in accordance
with its terms no subsequent proxy (whether revocable or irrevocable) or power
of attorney shall be given by Stockholder, except as required by any election
form or letter of transmittal in connection with the Merger, or in connection
with Stockholder voting by proxy at the meeting of the SJW stockholders as
contemplated by Section 1(a). Notwithstanding the foregoing, this proxy shall
terminate upon termination of this Agreement in accordance with its terms.

 

  (c) Restriction on Transfer; Proxies; Non-Interference; Etc. From the date
hereof until any termination of this Agreement in accordance with its terms,
Stockholder shall not, directly or indirectly: (i) sell, transfer (including by
operation of Law), give, pledge, encumber, assign or otherwise dispose of, or
enter into any contract, option or other arrangement or understanding with
respect to the sale, transfer,

 

2



--------------------------------------------------------------------------------

  gift, pledge, encumbrance, assignment or other disposition of, any Covered
Shares (or any right, title or interest thereto or therein) (each, a
“Transfer”); (ii) deposit any Covered Shares into a voting trust or grant any
proxies or enter into a voting agreement, power of attorney or voting trust with
respect to any Covered Shares; (iii) otherwise permit any Liens to be created on
any Covered Shares; (iv) take any action that would make any representation or
warranty of Stockholder set forth in this Agreement untrue or incorrect in any
material respect or have the effect of preventing, disabling or delaying
Stockholder from performing any of its obligations under this Agreement; or
(v) agree (whether or not in writing) to take any of the actions referred to in
the foregoing clauses, in each case of this Section 1(c), other than (A) in
respect of the Merger or (B) in connection with bona fide estate planning
purposes for the benefit of Stockholder’s affiliates or beneficiaries.
Notwithstanding the foregoing, Stockholder may Transfer any or all of the
Covered Shares in accordance with the distribution provisions of Stockholder’s
Declaration of Trust; provided, however, prior to and as a condition to the
effectiveness of such Transfer, each Person to which any of such Covered Shares
or any interest in any of such Covered Shares is transferred shall have executed
and delivered to SJW a counterpart to this Agreement pursuant to which such
Person shall be bound by all of the terms and provisions of this Agreement. Any
Transfer or attempted Transfer of any Covered Shares in violation of this
Section 1(c) shall be null and void and of no effect.

 

  (d) No Solicitation. From the date hereof until any termination of this
Agreement in accordance with its terms, Stockholder shall not, directly or
indirectly: (i) solicit, initiate, cause, knowingly facilitate or knowingly
encourage (including by way of furnishing information) any inquiries or
proposals that constitute, or may reasonably be expected to lead to, any SJW
Takeover Proposal; (ii) other than to inform any Person of the existence of this
Section 1(d), participate in any discussions or negotiations with any third
party regarding any SJW Takeover Proposal; or (iii) enter into any agreement
related to any SJW Takeover Proposal; provided, however, that Stockholder may,
and may authorize and permit any Representative of Stockholder to, take any
actions to the extent SJW is permitted to take such actions under Section 5.02
of the Merger Agreement, including providing non-public information to, and
participating in discussions or negotiations with, any Person if at such time
Stockholder has been notified by SJW that the SJW Board is permitted to take
such actions in accordance with Section 5.02 of the Merger Agreement.

 

  (e) Information for Joint Proxy Statement; Publication.

 

  (i)

Stockholder hereby authorizes CTWS, SJW and Merger Sub to publish and disclose
in the Joint Proxy Statement, any other filing with any Governmental Entity or
national securities exchange required to be made in connection with the Merger,
any other disclosure required by applicable Law in connection with the Merger or
any press release issued by SJW or CTWS in connection with the Merger, its
identity and ownership of

 

3



--------------------------------------------------------------------------------

  Covered Shares and the nature of its commitments, arrangements and
understandings under this Agreement; provided, that in advance of any such
publication or disclosure, Stockholder shall be afforded a reasonable
opportunity to review and comment on (which comments shall be considered in good
faith) the references to Stockholder contained in such publication or
disclosure. Stockholder agrees to promptly provide to SJW and CTWS any
information they may reasonably require for the preparation of any such
publication or disclosure.

 

  (ii) Except as required by applicable Law or listing agreement with a national
securities exchange or a Governmental Entity, no Stockholder shall issue or
cause the publication of any press release or make any other public announcement
(to the extent not previously issued or made in accordance the Merger Agreement)
with respect to this Agreement, the Merger Agreement or the transactions
contemplated thereby without the prior consent of SJW (not to be unreasonably
withheld or delayed). Stockholder shall provide SJW with a reasonable
opportunity to review and comment on (which comments shall be considered in good
faith) the amendment on Schedule 13D to be filed by Stockholder with the
Securities and Exchange Commission under the Exchange Act in connection with
this Agreement.

 

  (f) Notices of Certain Events. Stockholder shall promptly notify SJW of
(i) any development occurring after the date hereof that causes, or that would
reasonably be expected to cause, any of the representations and warranties of
Stockholder set forth in this Agreement to no longer be true and correct or
(ii) the failure by Stockholder to comply with or satisfy in any material
respect any covenant or agreement to be complied with or satisfied by
Stockholder under this Agreement.

 

2. Representations and Warranties of Stockholder. Stockholder hereby, severally
and not jointly, represents and warrants to SJW as follows:

 

  (a) Binding Agreement.

 

  (i) Stockholder has the power, including the requisite trust power, and
authority and full legal capacity to, and is competent to, enter into, execute
and deliver this Agreement and to perform fully his obligations hereunder.

 

  (ii)

The execution and delivery of this Agreement by Stockholder and the performance
of its obligations hereunder have been duly and validly authorized and approved
by Stockholder. No other proceedings on the part of Stockholder are necessary to
authorize the execution and delivery of this Agreement and the performance by
Stockholder of its obligations hereunder. This Agreement has been duly executed
and delivered by Stockholder and, assuming due authorization, execution and
delivery hereof by SJW, constitutes a legal, valid and binding obligation of

 

4



--------------------------------------------------------------------------------

  Stockholder, enforceable against Stockholder in accordance with its terms,
except that such enforceability (A) may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other similar laws of
general application, now or hereinafter in effect, affecting or relating to the
enforcement of creditors’ rights generally and (B) is subject to general
principles of equity, whether considered in a proceeding at Law or in equity
(the “Bankruptcy and Equity Exception”).

 

  (b) Consents and Approvals; No Violations; Non-Contravention. Except for
filings under the Exchange Act, no consents or approvals of, or filings,
declarations or registrations with, any Governmental Entity are necessary for
the performance by Stockholder of its obligations under this Agreement, other
than such other consents, approval, filings, declarations or registrations that,
if not obtained, made or given, would not, individually or in the aggregate,
reasonably be expected to prevent or materially delay the performance by
Stockholder of any of its obligations under this Agreement. Neither the
execution and delivery of this Agreement and each other agreement contemplated
to be executed and delivered herein by Stockholder nor the consummation by
Stockholder of its obligations under this Agreement, nor compliance by
Stockholder with any of the terms or provisions hereof or thereof, will
(i) violate or conflict with any provision of the organizational documents of
Stockholder or (ii) (A) violate any Law applicable to Stockholder, (B) violate
any provision of any decree, order or judgment applicable to Stockholder or
(C) result in a breach or constitute a default (or an event which, with notice
or lapse of time, or both, would constitute a default), or give rise to a right
of termination or cancellation, an acceleration of performance required, a loss
of benefits, or the creation of any Lien upon the Covered Shares, under, any of
the terms, conditions or provisions of any Contract to which Stockholder is a
party, except, in the case of clause (ii), for such violations, conflicts,
defaults, terminations, cancellations, accelerations and Liens as, individually
and in the aggregate, would not reasonably be expected to prevent or materially
delay or impair Stockholder’s ability to perform its obligations hereunder.

 

  (c) Ownership of Shares. Stockholder is the beneficial owner of 1,083,980
Shares, free and clear of any Liens and proxy and any restriction on the right
to vote, sell or otherwise dispose of such Shares, except for any such
encumbrances arising hereunder and except for such transfer restrictions of
general applicability as may be provided under the Securities Act and the “blue
sky” laws of the various states of the United States. Without limiting the
foregoing, except for any such encumbrances arising hereunder and except for
such transfer restrictions of general applicability as may be provided under the
Securities Act and the “blue sky” laws of the various states of the United
States, Stockholder has due power and authority to vote and dispose of all of
its Covered Shares, with no restrictions on Stockholder’s rights of voting or
disposition pertaining thereto and no Person other than Stockholder has any
right to direct or approve the voting or disposition of any of its Covered
Shares. As of the date hereof, Stockholder does not own, beneficially or of
record, any voting securities of SJW (or any securities convertible or
exchangeable for, or rights to purchase or acquire, any voting securities of
SJW) other than the number of Shares which constitute its Covered Shares.

 

5



--------------------------------------------------------------------------------

3. Termination. This Agreement shall terminate on the first to occur of: (a) the
written agreement executed by the parties hereto to terminate this Agreement;
(b) the termination of the Merger Agreement in accordance with its terms;
(c) the approval of the stockholders of SJW of the Share Issuance and the SJW
Charter Amendment; (d) the entry, without the prior written consent of the
Stockholder, into any amendment or modification to the Merger Agreement that
results in (i) an increase in the Exchange Ratio or the Merger Consideration
(each as defined in the Merger Agreement on the date hereof) or (ii) a change in
the form of Merger Consideration; and (e) a SJW Adverse Recommendation Change.
Notwithstanding the foregoing, nothing herein shall relieve any party from
liability for breach of this Agreement.

 

4. Miscellaneous.

 

  (a) Action in Stockholder Capacity Only. The parties acknowledge that this
Agreement is entered into by Stockholder in its capacity as an owner of Covered
Shares and that nothing in this Agreement shall in any way restrict or limit any
affiliate of Stockholder from taking or authorizing any action or inaction in
his or her capacity as a director, officer, trustee or other fiduciary of SJW,
any Subsidiary thereof or any other Person, or of any employee benefit plan of
SJW, including, without limitation, if applicable, participating in his or her
capacity as a director or officer of SJW in any discussions or negotiations in
accordance with Section 5.02 of the Merger Agreement.

 

  (b) Expenses. Except as otherwise expressly provided in this Agreement, all
costs and expenses incurred in connection with the transactions contemplated by
this Agreement shall be paid by the party incurring such costs and expenses.

 

  (c) Additional Shares. Until any termination of this Agreement in accordance
with its terms, Stockholder shall promptly notify SJW of the number of Shares,
if any, as to which Stockholder acquires record or beneficial ownership after
the date hereof. Any Shares as to which Stockholder acquires record or
beneficial ownership after the date hereof and prior to termination of this
Agreement shall be Covered Shares for purposes of this Agreement. Without
limiting the foregoing, in the event of any stock split, stock dividend or other
change in the capital structure of SJW affecting the Shares, the number of
Shares constituting Covered Shares shall be adjusted appropriately and this
Agreement and the obligations hereunder shall attach to any additional Shares or
other voting securities of SJW issued to Stockholder in connection therewith.

 

6



--------------------------------------------------------------------------------

  (d) Definition of “Beneficial Ownership”. For purposes of this Agreement,
“beneficial ownership” with respect to (or to “beneficially own”) any securities
shall mean having “beneficial ownership” of such securities (as determined
pursuant to Rule 13d-3 under the Exchange Act), including pursuant to any
agreement, arrangement or understanding, whether or not in writing.

 

  (e) Further Assurances. From time to time, at the request of SJW and without
further consideration, Stockholder shall execute and deliver such additional
documents and take all such further action as may be reasonably required to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement.

 

  (f) Entire Agreement; No Third Party Beneficiaries. This Agreement constitutes
the entire agreement, and supersedes all prior agreements and understandings,
both written and oral, between the parties with respect to the subject matter
hereof. This Agreement is not intended to and shall not confer upon any Person
other than the parties hereto any rights hereunder; provided, however, that CTWS
is hereby made an express third-party beneficiary of, and is entitled to
specifically enforce the obligations set forth in, this Section 4(f), Section 3,
Section 4(h) and Section 4(o).

 

  (g) Assignment; Binding Effect. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any party hereto
(whether by operation of Law or otherwise) without the prior written consent of
the other parties. Subject to the preceding sentence, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Any purported assignment not
permitted under this Section 4(g) shall be null and void.

 

  (h) Amendments; Waiver. This Agreement may not be amended or supplemented,
except by a written agreement executed by the parties hereto; provided, however,
that notwithstanding anything to the contrary set forth herein, this
Section 4(h), Section 3 and Section 4(f) (and any related definitions to the
extent a modification, waiver or termination of such definitions would modify
the substance of any of the foregoing provisions) may not be modified, waived or
terminated without the prior written consent of CTWS. Any party to this
Agreement may, subject to Law: (i) waive any inaccuracies in the representations
and warranties of any other party hereto; (ii) extend the time for the
performance of any of the obligations or acts of any other party hereto;
(iii) waive compliance by the other party with any of the agreements contained
herein; or (iv) except as otherwise provided herein, waive any of such party’s
conditions. No failure or delay by SJW in exercising any right hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right hereunder. Any agreement on the part of a party hereto to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party.

 

7



--------------------------------------------------------------------------------

  (i) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or by public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect. Upon any determination that any term or other provision of
this Agreement is invalid, illegal or incapable of being enforced, the parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated by this Agreement are fulfilled to the
extent possible.

 

  (j) Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement, and each such
counterpart shall be deemed an original instrument. A signed copy of this
Agreement delivered by facsimile, email or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement. This Agreement shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to each of the other parties.

 

  (k) Descriptive Headings. Headings of sections and subsections of this
Agreement are for convenience of the parties only, and shall be given no
substantive or interpretive effect whatsoever.

 

  (l) Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given upon receipt
by the parties at the following addresses (or at such other address for a party
as shall be specified by like notice):

if to SJW to:

SJW Group

110 West Taylor Street

San Jose, CA 95110

Phone:          (408) 279-7800

Email:          legal@sjwater.com

Attention:    Suzy Papazian, General Counsel and Corporate Secretary

 

8



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue, Suite 1400

Palo Alto, CA 94301

Phone:         (650) 470-4500

Email:          leif.king@skadden.com; kenton.king@skadden.com;

                      pankaj.sinha@skadden.com

Attention:    Leif B. King

            Kenton J. King

            Pankaj K. Sinha

if to Stockholder to:

George Edward Moss Revocable Trust dated August 18, 1982

4360 Worth Street

Los Angeles, CA 90063

Attention:      George Edward Moss

with a copy (which shall not constitute notice) to:

Sheppard, Mullin, Richter & Hampton LLP

12275 El Camino Real, Suite 200

San Diego, CA 92130

Phone:          (858) 720-8943

Facsimile:    (858) 509-3691

Attention:    John D. Tishler, Esq.

 

  (m) Drafting. Each of the parties has participated in the drafting and
negotiation of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement must be construed as if it is drafted by
all the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authorship of any of the provisions of this
Agreement.

 

  (n) Reliance. Stockholder understands and acknowledges that SJW, Merger Sub
and CTWS are entering into the Merger Agreement in reliance upon Stockholder’s
execution and delivery of this Agreement.

 

  (o) Governing Law; Enforcement; Jurisdiction; WAIVER OF JURY TRIAL.

 

  (i) THIS AGREEMENT SHALL BE GOVERNED BY, AND INTERPRETED AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS,
RULES OR PRINCIPLES THAT MIGHT OTHERWISE GOVERN UNDER ANY APPLICABLE PRINCIPLES
OF CONFLICTS OF LAWS OF THE STATE OF DELAWARE.

 

9



--------------------------------------------------------------------------------

  (ii) Each of the parties (A) consents to submit to the personal jurisdiction
of any Delaware state court or any federal court located in the State of
Delaware in the event any dispute arises out of this Agreement, the Merger or
any of the other transactions contemplated by this Agreement, (B) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court and (C) agrees that it will not bring any
action relating to this Agreement, the Merger or any of the other transactions
contemplated by this Agreement in any court other than any Delaware state court
or any federal court sitting in the State of Delaware.

 

  (iii) EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT,
THE MERGER OR ANY OF THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH
PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT
OF ANY ACTION, SUIT OR OTHER PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER,
(B) UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) MAKES
THIS WAIVER VOLUNTARILY AND (D) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS Section 4(o)(iii).

 

  (iv) The parties acknowledge and agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached, and that
monetary damages, even if available, would not be an adequate remedy therefor.
It is accordingly agreed that, prior to the termination of this Agreement, the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the performance of terms and
provisions of this Agreement in any court referred to in clause (A) of the first
sentence of Section 4(o)(ii), without proof of actual damages (and each party
hereby waives any requirement for the securing or posting of any bond in
connection with such remedy), this being in addition to any other remedy to
which they are entitled at law or in equity. The parties further agree not to
assert that a remedy of specific enforcement is unenforceable, invalid, contrary
to Law or inequitable for any reason, nor to assert that a remedy of monetary
damages would provide an adequate remedy for any such breach.

[signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

SJW GROUP By:  

/s/ James P. Lynch

  Name: James P. Lynch   Title:   Chief Financial Officer

[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER:

George Edward Moss Revocable Trust dated

August 18, 1982

By:  

/s/ George Edward Moss

  Name: George Edward Moss   Title:    Trustee

[Signature Page to Voting and Support Agreement]